Citation Nr: 0936915	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-22 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1957 to 
January 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision in 
which the RO, in pertinent part, denied the Veteran's claim 
for service connection for tinnitus.  The Veteran perfected a 
timely appeal to the denial of that claim.    


FINDING OF FACT

Competent medical evidence does not show that the Veteran's 
tinnitus is causally related to his military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

In this appeal, an April 2005 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the Veteran, what information and evidence would be obtained 
by VA, and that he should send the information describing 
additional evidence or the evidence itself to the VA.  While 
the Veteran was not provided notice as to how disability 
ratings and effective dates are assigned (if service 
connection is granted), or the type of evidence that impacts 
these types of determinations, on these facts, the RO's 
omission in this regard is not shown to prejudice the 
Veteran.  Because the Board's decision herein denies the 
Veteran's claim for service connection, no disability rating 
or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all available records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records and VA examination reports.  Also of record 
and considered in connection with the appeal are various 
written statements submitted by the Veteran's representative.  
Considering the claim for service connection for tinnitus in 
light of the record and the governing legal authority, the 
Board finds that the claim must be denied.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim decided herein.

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt is one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Analysis

The Veteran's service treatment records are void for any 
complaints of or treatment for tinnitus.  The Veteran's 
January 1959 separation examination showed that the Veteran 
reported normal hearing.  

The Veteran was afforded a VA examination in December 2005.  
The Veteran reported bilateral tinnitus most of the time.  He 
stated that the onset of this was about five years ago.  No 
vertigo was reported.  The Veteran stated that while serving 
in the military, the Veteran was exposed to excessive noise 
when he was a tank commander.  He stated that he was around 
90-mm gun firing for 18 months and no hearing protection was 
worn.  Outside the military, he denied being exposed to any 
kind of excessive noise.  

Upon audiological examination, speech discrimination was 96 
percent in the right ear and 92 percent in the left ear using 
a Maryland Recorded CNC Word List.  Impedence measurement 
indicated normal middle ear function in the right ear and 92 
percent function in the left ear with normal middle ear 
compliance.  The Veteran's claims file was reviewed.  The 
claims file contained service treatment records from 1957 and 
1959 which showed that a whispered voice test only was 
administered, which was normal at those times.  The examiner 
opined that the Veteran's tinnitus was not caused a result of 
noise exposure while in the military since he reported the 
onset of the tinnitus only five years ago, many years after 
service.  The Veteran was diagnosed with tinnitus.  

In a December 2005 statement the Veteran stated that he had 
constant tinnitus with occasional spikes.  

The Veteran, in a letter received by the VA in February 2006, 
stated that he thought there had been a misunderstanding 
about when his tinnitus began.  He explained that it started 
after he got out of active duty and not five years ago.  

The Veteran was afforded another VA examination in November 
2008.  The Veteran stated that his tinnitus began in 1959 and 
then it subsided until approximately 2000.  He reported 
currently having bilateral tinnitus most of the time.  The 
Veteran stated that while he was serving in the military, he 
was exposed to excessive noise when he was a tank commander 
and he was around 90 millimeter guns firing for eighteen 
months.  He stated no hearing protection was worn.  The 
Veteran denied any exposure to excessive noise outside of the 
military.  Speech discrimination was 84 percent in the right 
ear and 88 percent in the left ear using the Maryland 
Recorded CNC Word List.  Impedence measurement indicated 
normal middle ear function bilaterally.  The examiner noted 
that when the Veteran was at the VA in 2005, his claims file 
had been reviewed at that time and that whispered voice tests 
only were administered when the Veteran was discharged, which 
were normal.  The examiner opined that the Veteran's tinnitus 
was not caused as a result of noise exposure while in the 
military.  The examiner explained that the pattern of 
tinnitus was not a consistent pattern with tinnitus caused 
from noise exposure.  He was diagnosed as having bilateral 
tinnitus most of the time.  

The Board also acknowledges the Veteran's Representative's 
contention that the November 2008 VA examination was 
inadequate.  However, this report shows that the VA examiner 
reviewed the Veteran's claims file, solicited symptoms from 
the Veteran, examined the Veteran and provided a diagnosis 
consistent with the record.  Thus, this examination is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 305 
(2007). 

As stated above, in order to establish a service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran is competent to report a continuity of 
symptomatology, and that report can serve to provide the 
needed evidence of a nexus between the current disability and 
the disease or injury in service.  See Barr v. Nicholson, 21. 
Vet. App. 303 (2007).  The Board must, however, weigh the 
Veteran's reports against the other evidence of record.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The 
Board acknowledges the Veteran's statements that his current 
tinnitus is related to his military service.  However, the 
Veteran's contentions regarding a relationship between his 
claimed disability and exposure to noise in service are 
statements of causation.  Although lay persons are competent 
to provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes that while the Veteran is competent to 
testify to his symptoms, which were reported as having 
manifested in service and have continued since then, these 
statements are outweighed by the preponderance of the 
evidence, including VA examination reports which demonstrate 
that tinnitus was not the result of noise exposure in 
service.  

Moreover, the Veteran's statements and testimony presented 
throughout the duration of this appeal, are in contradiction 
with the Veteran's statements made in the December 2005 and 
November 2008 VA examination reports.  In the Veteran's 
original claim he stated that his tinnitus began in January 
1959.  At the December 2005 examination, it was reported that 
the Veteran stated that his tinnitus began in 2000.  In a 
February 2006 letter, the Veteran stated that he thought 
there had been some misunderstanding as to when his tinnitus 
began.  The Veteran indicated that his tinnitus began after 
he got off of active duty.  Then, the November 2008 
examination report stated that the Veteran had reported that 
his tinnitus began in 1959, it then subsided, and returned in 
2000.  

After carefully considering the Veteran's statements along 
with the evidence of record in light of the above, the Board 
finds that the Veteran's statements that his tinnitus began 
in service and have continued since that time are not 
credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

In the instant case there is medical evidence of current 
disability, the Veteran has been diagnosed with tinnitus.  
However, in order to establish a claim for service connection 
there must be medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  
Here, there is no such nexus.  In this regard, the December 
2005 and November 2008 VA examiner provided a negative nexus 
opinion and found the Veteran's bilateral tinnitus to be 
unrelated to the Veteran's military service.  Consequently, 
in the absence of evidence linking tinnitus to service, the 
Board does not find that the competent medical evidence of 
record supports the Veteran's claim, and the claim must be 
denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claims, the doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for tinnitus is denied.  


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


